Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00893-CV

                                     Judy BARRERA,
                                         Appellant

                                             v.

BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System and Charles Reed,
                            Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI22275
                       Honorable Michael E. Mery, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we MODIFY the trial court’s
December 2, 2019 Final Summary Judgment to dismiss appellant Judy Barrera’s lawsuit for lack
of subject matter jurisdiction. The trial court’s judgment is AFFIRMED AS MODIFIED. We
ORDER appellant to pay the costs of this appeal.

       SIGNED November 25, 2020.


                                              _____________________________
                                              Beth Watkins, Justice